Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to the Application filed November 20, 2020, in which Claims 1-18 are currently pending.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sessa (US 5,469,639).
Regarding Claim 1, Sessa discloses a cushioning member (22) comprising: a base (i.e. planar portion of 22); a plurality of protrusions (36,38) extending from at least a portion of the base (See annotated Figure below), the protrusions being configured to deform to provide cushioning (as seen in Fig.4; Col.3, lines 51-62); and an outer surface (i.e. bottom surface of 22) at least partially formed from distal ends of the protrusions (as seen in Fig.4, 10 & 11), wherein at least a portion of a first protrusion (36) is taller than an adjacent portion of a second protrusion (38) so that the portion of the first protrusion deforms prior to the adjacent portion of the second protrusion in response to a pressure applied by a planar surface in contact with the outer surface of the cushioning member (Col.3, lines 51-62).

    PNG
    media_image1.png
    319
    706
    media_image1.png
    Greyscale

Regarding Claim 2, Sessa discloses a cushioning member of claim 1, wherein the first and second protrusions are walls that extend along the base (as seen in Fig.11).
Regarding Claim 3, Sessa discloses a cushioning member of claim 2, wherein the walls curve along the base (as seen in Fig.11; Col.3, lines 59-61).
Regarding Claim 4, Sessa discloses a cushioning member of claim 1, wherein the walls curve sinusoidally along the portion of the base (as seen in Fig.11; Col.3, lines 59-61).
Regarding Claim 5, Sessa discloses a cushioning member of claim 1, wherein a base (i.e. bottom of 36) of the first protrusion is spaced apart from a base (i.e. bottom of 38) of the second protrusion (as seen in Fig.11).
Regarding Claim 6, Sessa discloses a cushioning member of claim 5, wherein the first and second protrusions are first and second walls and the base of the first wall is spaced apart from the base of the second wall along an entire length of the first wall (as seen in Fig.11).
Regarding Claim 7, Sessa discloses a cushioning member of claim 1, wherein a height of the first protrusion (36) varies along a length of the first protrusion (as seen in Fig.7; Col.3, lines 62-66).
Regarding Claim 8, Sessa discloses a cushioning member of claim 1, wherein the entire first protrusion is taller than the entire second protrusion (as seen in Fig.4 & 7).
Regarding Claim 9, Sessa discloses a cushioning member of claim 1, wherein at least the first protrusion is made from elastomeric gel or cellular foam (Col.4, lines 2-10).
Regarding Claim 10, Sessa discloses a cushioning member of claim 1, wherein a first set of protrusions (multiple 36) of the plurality of protrusions is taller than a second set (multiple 38) of protrusions of the plurality of protrusions and each protrusion in the first set of protrusions is adjacent to a protrusion in the second set of protrusions (Col.3, lines 51-62; as seen in Fig.4, 10 & 11).
Regarding Claim 11, Sessa discloses a cushioning member of claim 10, wherein protrusion height alternates from one protrusion to the next (Col.3, lines 51-62).
Regarding Claim 12, Sessa discloses a cushioning member of claim 1, wherein at least a portion of the outer surface has a rippled shape that is formed by the distal ends of the protrusions (as seen in Fig.7; Col.3, lines 62-66).
Regarding Claim 13, Sessa discloses a cushioning member of claim 12, wherein the rippled shape is a sinusoidal shape (as seen in Fig.7; Col.3, lines 62-66).
Regarding Claim 14, Sessa discloses a cushioning member of claim 1, wherein at least a portion of the outer surface has a stepped shape that is formed by the distal ends of the protrusions (as seen in Fig.4, 10 & 11).
Regarding Claim 15, Sessa discloses a cushioning member of claim 1, wherein at least a portion of the outer surface has a saw-tooth shape formed by the distal ends of the protrusions (as seen in Fig.4, 7, 10 & 11).
Regarding Claim 16, Sessa discloses a cushioning member of claim 1, wherein the portion of the base is a recess (See annotated Figure above) and the first and second protrusions extend from a bottom of the recess (as seen in Fig.4 & annotated Figure above).
Regarding Claim 17, Sessa discloses a cushioning member of claim 16, wherein a height of the portion of the first protrusion (36) is greater than a depth (i.e. from the bottom of the recess to a point half way between the end of 36 & 38) of the recess (as seen in Fig.4 & annotated Figure above; 36 has a height greater than the recess depth).
Regarding Claim 18, Sessa discloses a cushioning member of claim 17, wherein a height of the adjacent portion of the second protrusion (34) is less that the depth of the recess (as seen in Fig.4 & annotated Figure above; 38 has a height less than the recess depth).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732